DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 4/8/21 are acknowledged and entered. Claims 3, 8 and 18 are cancelled. Claims 1-2, 4-7, 9-17 and 19-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galluzzo, et al. (US 2018/0032949, herein Galluzzo).1	Regarding claims 1 and 17, Galluzzo teaches a device and method2 comprising: 	a platform comprising a flat surface (paragraph 0062: box, container or transport tote 145); 	a first sensor integrated with under the platform, the first sensor determining a first property of an object on the platform, wherein the object is a container that has an open top side and that stores a plurality of items (paragraph 0071: robot storage bed 140); 	a bracket extended vertically over the platform (see arm in Fig. 1 over the box 145); 	a second sensor attached towards a top end of the bracket, wherein the second sensor is elevated over the platform by the bracket and is directed downward towards the platform, the second sensor determining a different second property of the object based on sensor measurements obtained through the open top side of the object (paragraph 0074: sensor 110); and 	a mechanical retrieval element removing at least one of the plurality of items from the object or adding at least one item into the object (paragraph 0057: effector 175 & arm 120) in response to one or more of based on the first property and the second property deviating from an expected value that is stored for the object or an individual item contained within the object (paragraph 0071).	Regarding claim 2, Galluzzo teaches the mechanical retrieval element is adapted to move across or over the platform (paragraph 0057).	Regarding claims 4 and 19, Galluzzo teaches the mechanical retrieval element removing the at least one item comprises retrieving a specific quantity of an item from the object based on the expected value corresponding to a weight of the object after the at least one item is removed and the first property measuring a weight of the object prior to the at least one item being removed (paragraph 0071).	Regarding claims 5 and 20, Galluzzo teaches the mechanical retrieval element adding the at least one item comprises tracking insertion of each item into the object based on a change to one or more of the first property and the second property, and halting said adding by the mechanical retrieval element in response to the change to one or more of the first property and the second property eliminating a difference with the expected value (paragraph 0071).	Regarding claim 6, Galluzzo teaches one or more processors configured to: 	halt said removing or adding with the mechanical retrieval element in response to deriving a particular quantity of items in the object from the first property and the second property that matches a desired quantity represented by the expected value (paragraph 0071).	Regarding claim 7, Galluzzo teaches one or more processors configured to: order additional units of an item stored in the object in response to a quantity that is derived from the first property and the second property (paragraph 0072).	Regarding claim 9, Galluzzo teaches the first sensor is a weight sensor, wherein the first property is a weight of the object, wherein the second sensor is an imaging sensor, and wherein the second property corresponds to a quantity determined from visual features of items imaged within the object (paragraphs 0071 & 0074).	Regarding claim 10, Galluzzo teaches the mechanical retrieval element comprises a vacuum that interacts with the object using suction (paragraph 0057).	Regarding claim 11, Galluzzo teaches the mechanical retrieval element comprises an articulating mechanical arm that interacts with the object by grabbing the object (paragraph 0058).	Regarding claim 12, Galluzzo teaches one or more processors configured to: 	verify that the mechanical retrieval element interacts with a correct item based on the first property and the second property of the object corresponding to a correct characteristic of the correct item (paragraph 0071).	Regarding claim 13, Galluzzo teaches one or more processors configured to: 	identify the object based on a first value derived from the first property and the second property; control interactions between the mechanical retrieval element and the object until a second value is derived as a result of the first property and the second property changing in response to the interactions (paragraph 0072).	Regarding claim 14, Galluzzo teaches a motorized base and a lift that collectively reposition the platform (paragraph 0067).	Regarding claim 15, Galluzzo teaches a third sensor located above with the platform and oriented horizontally towards a front, back, left, or right side of the object, wherein third sensor scans a feature about the front, back, left, or right side of the object, and wherein the device obtains the expected value in response to the third sensor scanning the feature (paragraph 0074).	Regarding claim 16, Galluzzo teaches one or more processors configured to: 	determine an inventory discrepancy in response to the expected value corresponding to a last tracked quantity of items stored in the object, and the expected value differing from one or more quantity values derived from the first property and the second property (paragraph 0071).
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 9-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference Galluzzo has been used to teach the amended claims. See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 As noted in Applicant’s Remarks dated 11/30/20, claim 17 recites the limitations of claim 1 in method form. Similarly, claims 19 and 20 recite claims 4 and 5, respectively, in method form. These corresponding claims are grouped together accordingly.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.